Title: From George Washington to Anthony Whitting, 3 February 1793
From: Washington, George
To: Whitting, Anthony



Mr Whiting,
Philadelphia Feby 3d 1793.

Your letter of the 25th of Jany came duly to hand; but the usual one, containing the Reports, is not yet arrived; detained, as is supposed with the Mail, by Ice in the Susquehanna.
Under cover with this letter you will receive some Lima Beans which Mrs Washington desires may be given to the Gardener;

also Panicum or Guinea Corn, from the Island of Jamaica, which may be planted merely to see the uses it can be applied to; & the white bent grass with the description of it by Mr Hawkin’s (one of the Senators, who had it from Mr Bassett of Delaware State, another of the Senator). If the Acct of it be just, it must be a valuable grass; I therefore desire it may be sowed in drills, & to the best advantage for the purpose of Seed. These things which are intended for experiments, or to raise as much Seed from, as can be; shd never be put in fields, or meadows; for there, (if not forgot) they are neglected; or swallowed up in the fate of all things within the Inclosures that contain them. This has been the case of the Chicorium (from Mr Young) & a grass which sold for two Guineas a quart in England and presented to me—And the same, or some other fate equally as bad has attended a great many curious seeds which have been given to, & sent home by me at different times—but of which I have heard nothing more; either from the inattention which was given to them in the first instance; neglect in the cultivation; or not watching the period of their seeding, and gathering them without waste. The intention of the little garden by the Salt house &ca, was to receive such things as required but a small space for their cultivation. And what is called the Vineyard Inclosure, was designed for other articles of experiment, or for seed which required still greater Space before they were adopted upon a large scale; yet, the plants which are deposited there are, generally, so over-run with grass & Weeds as to be destroyed before a judgment can be formed of their utility. This, I know, has absolutely been the case with many things which have been given to me as curiosities, or for their value. From the fancy grass (of which I have (being told that both horses & cattle are fond of it) a high opinion) I have been urging for years (it being more than five since I sowed it my self) the saving of Seed; yet, it is almost in Statu quo; because the necessary measures have not been taken to propagate & save the Seed, & because it will not, I believe, be overcome by any thing else—whilst other things not so hardy have been eradicated by the grass & weeds. I now desire that all these things may be attended to by the Gardener & those who are with him—aided, if necessary, by the house gang. I will enquire if Orchard grass Seed is to be had here & will send some; but I must entreat you to save me, as much as possible from the necessity of purchasing

seeds; for the doing it is an intolerable expence. I once was in the habit of saving a great deal of this & other Seeds annually; and this habit might easily have been continued, if measures had been taken in time for it.
I am sorry to hear that you have so sick a family. In all cases that require it, let the Doctor be sent for in time. As I do not know what boy (before I get home) would be best to send to the Mill, the measure may be suspended until I arrive. If the Miller would be attentive (in time) to the wants of the Mill, there is certainly intercourse enough between the Mansion house and it, to obtain supplies witho⟨ut⟩ special messengers; & I know no Right he has to be sending my people on any other business.
I have no doubt at all, of Wheat & flours bearing a good price this Spring; the causes that occasioned the rise in these articles still exist, & in a greater degree; but, that I may know when the price offered, comes up to my ideas, keep me regularly advised of the Alexandria Rates, the prices here of Superfine flour is 42/ & that of Fine 39/ pr Barrl of 196 lbs. Wheat 8/6 pr Bushl.
It appears to me, that it is scarcely necessary to put Tom Davis to the Saw so late in the season; the time is not far off when Brick laying—preparing the foundation—&ca must necessarily take him from it. Therefore, as he is better acquainted with the business than any of my people I should conceive he had better employ the interval in finishing the painting, unless you think (house) Frank could do it equally well. In that case, as it will probably be the last of March before I shall be at home—for a few days—he might be as advantageously occupied in that business as in any other.
Speaking of laying bricks (by which I mean the foundation for the Barn at Dogue run) it reminds me of asking again if the Bricks at that place have been assorted & counted; that the deficiency of the wanted number, if any, might have had the earth thrown up, from the foundation of the bu⟨ild⟩ing, in time to be ameliorated by the fr⟨ost⟩s of the Winter. Directions will forever escape you, unless you keep a pocket memorandum book to refresh the memory; and questions asked (in my letters) will often go unanswered unless, when you are about to write, the letter is then, not only read over, but all the parts, as you read on, is noted, either on a piece of waste paper, or a Slate which require to be touched upon in your answr.

I hope the delivery to and the application of Nails, by the Carpenters, will undergo a pretty Strict comparative scrutiny, without expressing any suspicion, unless cause shall be given for it. I cannot conceive how it is possible that 6000 twelve penny nails could be used in the Corn house at River Plantn but of one thing I have no great doubt and that is—if they can be applied to other uses—or converted into cash, Rum, or other things, there will be no scruple in doing it.
I can conceive no latch (sufficient to answer the purpose, & not always out of sorts) more simple or cheaper than those to the white gates, unornimented, which is unnecessary. a thin plate of Iron, kept in place by an old Iron hoop (of which I presume hundreds could be got in Alexandria for a mere song) & staple for it to catch in, is, in my opinion, as cheap as any thing that (will not always be a plague) can be devised. The advantage of this latch is, that let the Gate Swag as it may, it always catches. The top of the flat Iron ought to shew, that strangers may know how to open it on either side but there is not the least occasion for the round like that at the Gumspring—nor of the Curl like those at the White Gates; nor is there any occasion to make the flat part longer, or stiffer than is necessary for the spring. Most other kind of latches after the gates settle are not only insecure but exceedingly troublesome; instance that at the ferry, which was vexing to every one who went in—I was obliged always to dismount either to open or shut it. However, if you know of any other kind more simple than the above—equally secure—and which will not be troublesome to open, I have no objectn to the adoption.
It would be proper, I conceive, as the house people are under the care of Mr Butler, to entrust Will (Overseer as he is called) in preference to Davis, with the Command of the Boat, & such other out of sight Jobs, as may occur, and require confidence; and, as they do not agree, to let them interfere as little as can be avoided, with each other. The latter is high spirited, and in the instance you mention was disobedient to the other, whom he ought to have respected on two accts—namely—being his uncle, & having been an Overseer—The former (Will) unless he feels hurt in being superceded in his Overseership, is entilled to more confidence; though, I believe, both of them will drink.
Sarah Flatfoot (you call her Lightfoot) has been accustomed

to receive a pair of Shoes, Stockings, a Country cloth Petticoat, & an Oznabrig shift, all ready made annually, & it is not meant to discontinue them: you will therefore furnish them to her.
As the matter has been mentioned to Mr Chichester, I now wish you would see him yourself on the Subject of Major Harrisons land; and find out, if you can from him, the circumstances under which it is—whether he seems to have any inclination to become the purchaser of it. At what price pr Acre, or otherwise, it was offered to him; and for what he thinks it could be bought; Intimating what you conceive to be my motives for making it—if made at all by me.
If the Mail should arrive before this letter is closed, and I have time, I will acknowledge the receipt of it; if not, and nothing requires to be noticed sooner, I shall delay writing until this day week as usual. I am Your friend &ca

Go: Washington

